By the Court, Rhodes, J.:
The defendant holds an interest in the property assessed, which is subject to taxation.
The contract between the city and the defendant does not purport to exempt the property from taxation by and on behalf of the city.
The delinquent list was proven by evidence (to which no objection was taken,) to be correct, but the statute does not declare that the delinquent list shall be prima facie evidence of the correctness of the prior proceedings. The “provisions of section 26, of the Act of 1850,” to provide for the incorporation of cities, do not have that effect. The proceedings of the Board of Equalization, by which the valuation was increased, were defective and erroneous in this— no complaint was filed with the Board, and the defendant was not personally notified in writing that the valuation of his property had been raised by the Board, as required by the fifth section of the Ordinance set forth in the record. People v. Reynolds, 28 Cal. 107; People v. Flint, 39 Cal. 670; and People v. Goldtree, 44 Cal. 324, held that the filing of the complaint is indispensable to give the Board jurisdiction to increase the valuation of property.
The recovery for the taxes, percentage and costs upon the sum of fifteen thousand dollars (the amount added to the valuation by the Board) cannot be sustained.
Cause remanded, with directions to modify the judgment in accordance with this opinion.
Mr. Justice McKinstry did not express an opinion.